Title: From George Washington to William Livingston, 11 February 1777
From: Washington, George
To: Livingston, William



Sir,
Head quarters. Morris Town. Febry 11th 1777

I have with pain heard of the irreconcileable Uneasinesses prevailing in the 1st N. Jersey Battalion, originating, as I am credibly informed, in the appointment of Colo. Newcomb to the Command of it.
Notwithstanding I believe that Colo. Newcomb is a Gentleman of great Goodness and Integrity, and can not entertain the slightest doubts of his Bravery, yet I am too well persuaded that he is not equal

to such a Command. Many qualities, independent of personal Courage, are requisite to form the good Officer. Among these, Activity claims a first rank; indeed it is indispensably necessary—Of this, I fear, he does not possess a sufficient Share. Moreover the inferior Officers of every Regiment should have the strictest Confidence in their Colonel—The smallest Jarrings in any Corps are considerably prejudicial to its Honour and the Service.
For these reasons, and these only, I have taken the Liberty (under the Authority of the inclosed Resolve of Congress) to displace Colo. Newcomb, and of appointing Colo. Mathias Ogden to the command of the said Regiment. He has answered my Expectation by exerting himself in recruiting the Regimt, and from every thing I can learn will continue to deserve well of his Country.
I would not take the Liberty of intruding upon your more important business now, were it not necessary to give You this Information, least Inconveniences might result from your belief that Colo. Newcomb continues to fill the Post which You have assigned to him. Colo. Ogden has likewise my Commands to fill up the several Vacancies that have happened in the Regimt; subject however to my Approbation or Dissent. These Officers are now recruiting. I have the Honour to be, with the greatest Respect and Esteem, Yr most Obedient Humble Servant

Go: Washington

